Title: From Thomas Jefferson to William Dunbar, 17 July 1804
From: Jefferson, Thomas
To: Dunbar, William


               
                  
                     Dear Sir
                  
                  Washington July 17. 04.
               
               Your letter of June 1. to myself as well as that to the Secretary at War was recieved here the 12th. inst. in addition to the information contained in this last on the subject of our mission for exploring the Red & Arkansa rivers, is some of importance collected here. Capt. Choteau and 12 chiefs of the Osage nation are here at this time. among these is the Great chief of the whole nation. Capt Lewis’s conferences with them, their visit, and what has passed here, have I believe fixt their friendship permanently. they will go from hence to Baltimore, Philadelphia & New York, and will then return home, where they will probably be in the course of November. I mentioned to the Chief this mission. it seems there is a schism in their nation; about 400. warriors of it and their families under the direction [of] a chief called the Great track, having drawn off about two years ago to the Arkansa river. these will undoubtedly oppose the passage of our party and perhaps do worse. White hairs (the great chief) therefore earnestly desires this mission to be suspended. he has sollicited our mediation to heal this schism. we accordingly shall engage Capt. Choteau (who is to be our agent with the Osages) to go to the seceders in the winter or spring, to establish a good understanding with them on our part, and prevail on them to rejoin their nation. he will engage their consent to our mission and to furnish guides for the whole course of it. in the mean while we shall be able to remove Spanish impediments. on the whole therefore we conclude to suspend this expedition till the spring. but as you had proposed to go yourself some distance up the Red river, it is very desireable that you should make use of any part of the men or matters provided for the expedition, and go to what distance, and in what direction you please, return when you please, but in time to report to us the result of your researches, which report will probably induce Congress to enlarge the appropriation, and in the spring the party may start under better prospects. this delay gives us an opportunity too of appointing a person fully qualified to head the expedition. should this find you at home, & the party departed, you will be so good as to send after them any orders you think best, either to return, immediately, or from such point in their course as will enable them to get back to winter at Natchez, and report their progress in time for the consideration of Congress. should you be gone from Natchez with the party, I shall desire mr West to send this after you by express. Accept my friendly salutations and assurances of great esteem & respect
               
                  
                     Th: Jefferson
                  
               
            